PER CURIAM.
Appeal from a decision of the Patent Office sus-
taining the opposition of the Beech-Nut Packing Company, appellee here, to the 'registration by the appellant of the term “Beechnut” as a trade-mark for cereal breakfast foods.
“Beech-Nut” being a substantial part of the corporate name of the appellee company, which was organized long prior to appellant’s entiy into the field, the case is ruled by prior decisions of this court. Mansfield Tire & Rubber Co. v. Ford Motor Co., 44 App. D. C. 205; In re United Drug Co., 44 App. D. C. 209; Burrell v. Simplex Electric Heating Co., 44 App. D. C. 452; Howard Co. v. Baldwin Co., 48 App. D. C. 437.
The decision is affirmed.